Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northcore reports first quarter 2009 financial results (TSX: NTI; OTCBB: NTLNF) TORONTO, May 13 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of asset management technology solutions, announced today its interim financial results for the first quarter ended March 31, 2009. All figures are reported in Canadian dollars. Northcore reported revenues of $159,000 for the first quarter, a decrease of 10 percent from the $177,000 generated in the fourth quarter of 2008. In the same period of 2008, Northcore generated revenues of $157,000. Northcore derives its revenues from application hosting activities provided to customers, royalty fees from its business partners, the sale of software licenses, and the delivery of technology services, such as application development and software customization. Northcore reported a loss for the first quarter of $759,000 or $0.01 per share, basic and diluted. This compares to a loss of $552,000 or $0.01 per share, basic and diluted, in the fourth quarter of 2008. In the first quarter of 2008, Northcore reported a loss of $692,000 or $0.01 per share, basic and diluted. Northcore also reported an EBITDA loss in the first quarter of 2009 of $472,000. This compares to an EBITDA loss of $315,000 in the fourth quarter of 2008 and an EBITDA loss of $526,000 in the first quarter of 2008. EBITDA loss is defined as losses before interest, taxes, depreciation, and employee stock options. Northcore considers EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at March 31, 2009, Northcore held cash and cash equivalents of $1,176,000, and accounts receivable of approximately $174,000. Operating Highlights Northcore has completed the following customer and operating activities in the period: << - Renewed a major application hosting contract with a key strategic partner with an expanded scope of services; - Deployed a new mobile inspection application for an industry leader in the material handling business; - Entered into a strategic partnership with Motorola following the success of the migration of Asset Tracker technology to an industrial use mobile platform; - Deployed enhancements to two major Asset Tracker implementations under client engagement; and - In addition to the conversion of $816,000 secured subordinated notes into equity, the Company raised $1,320,000 of new equity through the exercise of the associated warrants. >> Outlook "Northcore's first quarter results were challenged as prospective customers re-evaluated cost reducing alternatives," said Duncan Copeland, CEO of Northcore Technologies. "However, the recent migration of Asset Tracker technology to an industrial mobile platform, well suited for use in challenging physical environments, with connectivity to our Asset Seller product, was evaluated as a "resounding success" by the customer during its pilot test. This project has resulted in a request for broader technology solutions from the customer, set a new standard of excellence for asset disposition and created a product suite that is attractive to other customers.
